NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              ALEXANDER NAPIER FLORENCE, Appellant.

                             No. 1 CA-CR 18-0513
                              FILED 12-19-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-111034-001
               The Honorable Kathleen H. Mead, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Casey Ball
Counsel for Appellee

The Bidwill Law Firm PLLC, Phoenix
By Josephine F. Bidwill
Counsel for Appellant
                           STATE v. FLORENCE
                           Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Peter B. Swann delivered the decision of the Court, in which
Acting Presiding Judge David D. Weinzweig and Judge Joshua Rogers1
joined.


S W A N N, Judge:

¶1           Alexander Napier Florence appeals his convictions and
sentences for possession of narcotic drugs, possession of drug
paraphernalia, and possession of marijuana. For the following reasons, we
affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             Florence was charged with one count each of possession of
narcotic drugs, possession of drug paraphernalia, and possession of
marijuana. Before trial, he invoked his right to self-representation through
a voluntary, signed waiver of counsel, which the court accepted. At a
subsequent hearing, the trial court told Florence to appear at hearings on
time and warned him that failure to appear could result in revocation of his
right to self-representation. Florence nevertheless failed to arrive on time
“several times” at pretrial proceedings, resulting in bench warrants that
were later quashed.

¶3            The day before trial, Florence again failed to appear on time.
The court consequently admonished him when he arrived to be on time and
warned him of the consequences of failing to appear. During trial, the court
repeated its warning, stating “make sure you’re here on time. If you fail to
appear, a warrant could issue for your arrest and the hearing could
continue in your absence.”

¶4            After the jury retired to deliberate on the final trial day,
Florence told the court that he planned to “stick around” to wait for the
verdict. The jury was ready to return its verdict about a half-hour later.


1      The Honorable Joshua Rogers, Judge of the Arizona Superior Court,
has been authorized to sit in this matter pursuant to Article VI, Section 3 of
the Arizona Constitution.



                                      2
                           STATE v. FLORENCE
                           Decision of the Court

When the court reconvened, Florence was not present, and the bailiff was
unable to locate him. The court subsequently revoked Florence’s pro per
status and appointed his advisory counsel for the remainder of the
proceedings.

¶5            The jury, by its verdict, found Florence guilty as charged.
Florence advised the court at sentencing that he had intended to be present
for the verdict, but “g[ot] cold feet[.]” He did not object when the court
informed him that his pro per status had been revoked. The court sentenced
Florence to three concurrent terms of incarceration: a term of 6.5 years for
possession of narcotic drugs, 3.75 years for possession of drug
paraphernalia, and 3.75 years for possession of marijuana. It also credited
him with 189 days’ presentence incarceration credit. Florence appealed.

                               DISCUSSION

¶6            Florence’s sole argument on appeal is that the trial court erred
by revoking his right to represent himself. We review a trial court’s decision
to revoke a defendant’s self-representation status for an abuse of discretion.
State v. Hidalgo, 241 Ariz. 543, 554 ¶ 44 (2017). A defendant has a
constitutional right to proceed without counsel, “but only so long as the
defendant is able and willing to abide by the rules of procedure and
courtroom protocol.” State v. Gomez, 231 Ariz. 219, 222 ¶ 8 (2012) (quoting
State v. Whalen, 192 Ariz. 103, 106 (App. 1997)).

¶7             Florence repeatedly demonstrated an unwillingness or
inability to abide by court orders and rules. As the record reflects, Florence
was explicitly admonished several times for being late to hearings and
warned that proceedings could continue in his absence if he failed to
appear. Notwithstanding the trial court’s warnings, Florence was
continually late to pretrial proceedings and ultimately failed to appear for
the pronouncement of the jury’s verdict, despite his advising the court that
he planned to stay nearby to wait for the verdict. As such, the trial court did
not abuse its discretion when it revoked Florence’s pro per status.




                                      3
                  STATE v. FLORENCE
                  Decision of the Court

                      CONCLUSION

¶8   For the foregoing reasons, we affirm.




               AMY M. WOOD • Clerk of the Court
               FILED: AA




                               4